CATES, Judge.
This habeas corpus appeal was submitted November 17, 1966, on the Attorney General’s motion to strike and on the merits.
I.

On Motion

Judgment vacating the writ as improvidently granted was rendered September 28, 1966.
Code 1940, T. 15, § 369, requires the entire record be filed in the appellate court within thirty days. State v. Patton, 36 Ala.App. 539, 60 So.2d 383. The instant record was filed here November 1, 1966, one day too late. Nothing appears to show any extension of time being granted.
The motion is well taken.
II.

Merits

The writ was issued by the Montgomery Circuit Court to the Warden of Draper Prison in Elmore County. The State waived this jurisdictional point. Ex parte State, ex rel. Shirley, 20 Ala.App. 473, 103 So. 68.
The opinion below accompanying judgment reflects that appellant without taking an appeal sought to be enlarged on bail. It turns out that he had by some inadvertence appealed only from a judgment on a coram nobis hearing.
Motion granted; appeal dismissed.